IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-11-00059-CR
                                   No. 10-11-00065-CR

WILLIAM JOHNSON,
                                                                Appellant
    v.

THE STATE OF TEXAS,
                                                                Appellee



                            From the 12th District Court
                               Walker County, Texas
                         Trial Court Nos. 25,164 and 25,166


                            MEMORANDUM OPINION


         William Johnson filed a pro se notice of appeal in each of the two underlying

criminal actions complaining of the written order of the trial court’s failure to provide a

speedy trial. The notices state that they are “interlocutory appeals,” and attached to

them are Johnson’s pro se motions for speedy trial that were allegedly filed in the trial

court.1 The notices do not identify a written order on Johnson’s motions, nor do they


1The motions identify the underlying cause numbers as 15,164 and 15,166, but the Walker County
District Clerk has advised the Clerk of this Court that the cause numbers are 25,164 and 25,166.
identify an underlying pretrial habeas corpus proceeding.

        In letters dated March 8, 2011 and March 10, 2011 letter, we notified Johnson that

these causes were subject to dismissal for want of jurisdiction because it appeared that

this Court does not have jurisdiction of his appeals of the trial court’s alleged

interlocutory rulings.   See Abbott v. State, 271 S.W.3d 694 (Tex. Crim. App. 2008)

(standard for determining jurisdiction is not whether appeal is precluded by law, but

whether appeal is authorized by law); Everett v. State, 91 S.W.3d 386, 386 (Tex. App.—

Waco 2002, no pet.) (stating that this court has jurisdiction over criminal appeals only

when expressly granted by law). We warned Johnson that we would dismiss these

appeals unless, within 21 days, he showed grounds for continuing them. Johnson has

not filed a response showing grounds for continuing these appeals or that we have

jurisdiction, nor is there any indication that Johnson is appealing the trial court’s

judgment or order in a pretrial habeas corpus proceeding under Rule 31 of the Rules of

Appellate Procedure. Accordingly, we dismiss these appeals for want of jurisdiction.



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed April 6, 2011
Do not publish
[CR25]




Johnson v. State                                                                    Page 2